


Exhibit 10.1




STATE OF LOUISIANA                    CREATIVE CASINOS


PARISH OF CALCASIEU                HEAD TAX SHARING AGREEMENT




BE IT KNOWN that, on the dates hereinafter set forth, before the undersigned
Notaries Public, duly commissioned and qualified in and for their respective
State and Parish/County, in the presence of the undersigned competent witnesses,
personally came and appeared:
 
LAKE CHARLES HARBOR & TERMINAL DISTRICT, a political subdivision of the State of
Louisiana, (hereinafter called the "District"), represented by its duly
authorized Port Director;


CITY OF LAKE CHARLES, LOUISIANA, a municipal corporation organized and created
under the constitution and statutes of the State of Louisiana, (hereinafter
called the "City"), represented by its duly authorized Mayor;


CALCASIEU PARISH POLICE JURY, a governmental entity and the governing authority
for the Parish of Calcasieu ("Police Jury"), herein represented by its duly
authorized President; and


CREATIVE CASINOS OF LOUISIANA, L.L.C., a Louisiana limited liability company,
(hereinafter called "Creative Casinos"), and represented by its duly authorized
representative;


The District, the Police Jury, the City, and all other entities entitled by
state law to participate in riverboat boarding fees, collectively shall be
referred to herein as the "Local Governmental Entities", who hereinafter
collectively declare that:


A.    Creative Casinos currently holds a license (the "License") to operate a
riverboat gaming vessel (the "Casino") in connection with a resort development
namely, "Mojito Pointe" (the "Resort") in Calcasieu Parish (the "Parish"), State
of Louisiana, issued, approved, and activated by the Louisiana State Gaming
Control Board of the Office of the State Police, Department of Public Safety and
Corrections (the "Board") in May 2011. The Resort is to be located on land to be
leased by the District to Creative Casinos pursuant to that certain Conditional
Real Estate Lease Option Agreement dated August 24th and 29th, 2011, and
effective September 23, 2010 (the "Ground Lease Option")


B. In accordance with the Ground Lease Option and the conditions of the Board,
Creative Casinos intends to commence and complete construction and thereafter
operate the Resort and Casino.


C. This Creative Casinos Head Tax Sharing Agreement (this “Agreement”) shall be
effective as of the date on which Creative Casinos commences gaming at Mojito
Pointe (the “Commencement Date”).


D. Prior to the effective date of this Agreement, the Police Jury and the City
have created, by agreement, the Calcasieu Parish Gaming Revenue District
("Gaming District") pursuant to a Cooperative Endeavor Agreement for Pooling
Gaming Revenues dated April 26, 2007 ("Pooling Agreement"). By creation of the
Gaming District and pursuant to the Pooling Agreement, the parties thereto,
namely the Police Jury, the City and the participating small cities have the
sole authority to provide the method of distribution of the gaming




--------------------------------------------------------------------------------




revenue generated from head taxes levied on the various casinos licensed by the
State of Louisiana to operate in Calcasieu Parish.


NOW, THEREFORE, for and in consideration of the mutual and dependent agreements
of Creative Casinos, the District, the Calcasieu Parish Police Jury, and the
City hereinafter set forth, the parties agree to the following:


ARTICLE I
OBLIGATIONS OF CREATIVE CASINOS


Section 1.1 Completion of the Resort


In accordance with the Ground Lease Agreement and the conditions of the Board,
Creative Casinos shall finance, construct, complete, and operate the Resort and
Casino.


Section 1.2 Mandated Boarding Fees


(a)During the time Creative Casinos operates a casino at the Resort (the
“Casino”), it shall pay to:


i.
The District, an amount equal to 16.667% of 4.2% of Net Gaming Revenues from the
Casino (the “District Fee”), payable at Lake Charles Harbor & Terminal District,
ATTN: Director of Finance, P.O. Box 3753, Lake Charles, Louisiana 70602, and

ii.
The Gaming District a boarding fee (the “Boarding Fee”) equal to the greater of
Five Million Dollars ($5,000,000) per annum (the "Guarantee Amount") less the
District Fee or (ii) the Applicable Percentage (as that term is hereinafter
defined) of the Net Gaming Proceeds, [as that term is defined in La. R.S.
27:44(15)], of the Casino, less the District Fee.



(b) It is agreed and understood that the Police Jury and the City have
established the Guarantee Amount and the Applicable Percentage set forth below
based on: (i) Creative Casino's obligation to complete the capital improvements
of the Resort and Casino as set forth above; (ii) the projected overall economic
impact on tax revenues of the Resort and Casino; and (iii) the ratio of gaming
square footage licensed to the Casino, in comparison to gaming square footage
licensed to other riverboat gaming operators in the Parish and the City of Lake
Charles at the time of the execution of this Agreement.


(c) The "Applicable Percentage" shall mean 4.2% of all of Net Gaming Proceeds
from the Casino or such other higher percentage number as may be agreed upon or
fixed in accordance with the terms of this Agreement. The Boarding Fee, the
Guarantee Amount, and the Applicable Percentage set forth herein are agreed to
in consideration of and take into account Creative Casinos expending at least
Four Hundred Million ($400,000,000) Dollars or more in construction of the
Resort and Casino.




As to all parties other than the District, the "Applicable Percentage" shall be
discounted according to the following sliding scale relative to Net Gaming
Proceeds from the Casino:


4.2 % of the first $185,000,000
4.1% on the portion over $185,000,000 up to $195,000,000
4.0% on the portion over $195,000,000 up to $205,000,000
3.9% on the portion over $205,000,000 up to $215,000,000
3.8% on the portion over $215,000,000 up to $225,000,000
3.7% on the portion over $225,000,001 up to $235,000,000




--------------------------------------------------------------------------------




3.6% on the portion in excess of $235,000,000


(d) If after the date(s) of execution hereof the Applicable Percentage levied on
the net gaming revenue of any other riverboat casino operator located and
conducting Riverboat Gaming Operations in Ward Three (3) of Calcasieu Parish,
Louisiana has changed, the Applicable Percentage for Creative Casinos shall be
adjusted to the same rate; provided however, that the head tax levied on
Creative Casinos shall not exceed the head tax rate levied on any other
riverboat casino operator located and conducting Riverboat Gaming Operations in
Ward Three (3) of Calcasieu Parish, Louisiana. Notwithstanding the above, the
Applicable Percentage for Creative Casinos shall not be subject to such an
adjustment for a period of five (5) years from the date the Casino commences
gaming operations.


On the fifth anniversary of the Commencement Date and each date which is a
multiple of five (5) years thereafter (each, an "Adjustment Date"), the then
current Guarantee Amount shall be increased or decreased by the same percentage
that the Consumer Price Index (as hereinafter defined and referred to as the
"CPI") increases or decreases from the date which is five (5) years prior to
that Adjustment Date (I.e., a five-year period), but in no event increased or
decreased by more than ten (10%) percent on any such Adjustment Date. As used
herein, "CPI" shall mean the Consumer Price Index for All Urban Customers
(CPI-U) - South Census Region, All Items (1982-84 = 100) published by the Bureau
of Labor Statistics of the U.S. Department of Labor. If this index is no longer
published, the 'CPI' shall mean the index of consumer prices in the U.S. most
closely comparable to the discontinued index, after making such adjustments in
items included for method of compensation as may be presented by the agency
publishing the same or as otherwise may be required to compensate for changes
affecting such replacement index subsequent to the preceding Adjustment Date.
Creative Casinos shall pay, in accordance with Section 1.2(e) directly to the
Calcasieu Parish School Board, McNeese State University, and Sowela Technical
Community College, (collectively, herein referred to as the "Educational
Entities") and the Police Jury, the City, and the participating small cities,
the Guarantee Amount, prorated monthly in the appropriate percentages designated
herein, on or before the 20th day of each month. Notwithstanding anything to the
contrary contained herein, the Guarantee Amount shall be subject to adjustment
as provided in this Section. Creative Casinos's obligation to pay the excess, if
any, of the Applicable Percentage of the Net Gaming Proceeds over the Guarantee
Amount already paid, shall be determined on a calendar year basis, in arrears as
of the end of each calendar year, commencing as of the end of the first calendar
year after the Commencement Date. Such excess, if any, shall be paid, in the
manner set forth herein, by January 31 of the following calendar year. The
Guarantee Amount for the calendar year of the Commencement Date shall be
prorated, based on the number of full months remaining in such calendar year
after the Commencement Date. In the event that the schedule for the payment of
excess annual amounts for any other riverboat gaming operator operating in Ward
3 of Calcasieu Parish is changed to require the excess payments to be reconciled
and paid on any other schedule than annually, Creative Casino agrees to commence
making payments of such excess amounts according to said schedule.
    (e) The parties acknowledge that the Police Jury and the City are legally
authorized to levy a fee (the "Education Head Tax") as to the Casino pursuant to
La. R.S. 27: 93A(10) et seq. as amended or reenacted. The Education Head Tax
shall be allocated and paid from the Boarding Fee paid pursuant to Section 1.2
and shall not be an additional fee paid by Creative Casinos. Thus, it is
understood between the parties hereto that the Education Head Tax is included in
the Boarding Fee referred to herein.


Notwithstanding the foregoing, in the event Creative Casinos elects to revert to
a per passenger Boarding Fee of $2.50 as provided in Section 1.4 hereof,
Creative Casinos shall also pay a per passenger Education Head Tax of $0.50, as
provided in Section 1.4 hereof. The Education Head Tax shall be distributed by
Creative Casinos directly to the Education Entities pursuant to La. R.S. 27:
93A(6)(a)(i)-(iii).


(f) The "Boarding Fee" as expressed using the Applicable Percentage set forth
above shall be




--------------------------------------------------------------------------------




distributed by Creative Casinos directly to the Educational Entities and the
Police Jury, the City, and the participating small cities in the following
percentages and at the following addresses or electronically upon wiring
instructions from the following entities:


Educational Entities:


10.000%     Calcasieu Parish School Board
ATTN: Chief Financial Officer
1724 Kirkman Street
Lake Charles, LA 70601




5.000%    McNeese State University
ATTN: Comptroller
Box 92935
Lake Charles, LA 70609


1.667%    Sowela Technical Community College
ATTN: Director of Finance
P.O. Box 16950
Lake Charles, LA 70616
    
Local Governmental Entities other than the District:


83.333%     Gaming District, on behalf of and for the benefit of the City of
Lake Charles the Police Jury, and the participating small cities
        
ATTN: Director of Finance
P.O. Box 3208
Lake Charles, LA 70602


    The above payment to the Gaming District is made for the benefit of the
City, the Police Jury and the participating small cities and is being paid to
the Calcasieu Parish Police Jury, Director of Finance, as the fiscal agent for
the Gaming District for distribution pursuant to the Pooling Agreement.


(g) In the event that the Local Governmental/Educational Entities can
demonstrate that the combined gaming tax revenue they receive under this
agreement and similar agreements from the Casino, L'Auberge, the Isle of Capri,
and Delta Downs and any of their successors or assigns, for any twelve month
period beginning with the Commencement Date, is less than $20,000,000 (the
“Total Annual Boarding Fees"), the Applicable Percentage as set forth in Section
1.2(c) above shall be subject to adjustment in accordance using the CPI
adjustment as described in Section 1.2(-d) above; provided, however, that the
Applicable Percentage may not exceed 4.5% as a result of such adjustment. In
such event the Local Governmental/Educational Entities shall notify Creative
Casinos by giving it forty-five (45) days' written notice of the request to
adjust the Applicable Percentage and a summary of the information substantiating
its request for adjustment. For purposes of this subsection, the Total Annual
Boarding Fees as fixed herein shall be increased by the amount of three (3%)
percent per annum for each successive twelve month period ending after the
calendar year following the Commencement Date.


Section 1.3 Changes to Competitive/Regulatory Situation


Creative Casinos and the Local Governmental Entities acknowledge and agree that
the obligations




--------------------------------------------------------------------------------




of Creative Casinos are based upon, and Creative Casinos and the Local
Governmental Entities have acted in reliance upon, the competitive and the
regulatory situation with respect to casino gaming in the Parish as of the date
hereof. In recognition that the competitive and regulatory factors may change
subsequent to the date of this Agreement, Creative Casinos and the Local
Governmental Entities agree that the obligations of Creative Casinos as set
forth in this Agreement shall, upon written notice by any party to this
Agreement provided to the other parties, be subject to renegotiation, in the
event of the occurrence of any of the following, provided that at the time of
the aforementioned written notice, the Net Gaming Proceeds of the Casino, after
any such occurrence(s) other than subsections (e), (f), or (g) below, is below
$120,000,000 on an annual basis, beginning with the month of commencement of any
new competitive gaming facility:


(a) If a riverboat, barge, land-based, or other casino or gaming establishment,
including without limitation, slot machines and/or table games ("table games"
shall be defined as any gaming activity permitted by law other than horse
racing, off-track betting and slot machines) at horse racetrack(s) (a
"Competitive Casino") is allowed within a one hundred (100) mile radius of the
city limits of the City of Lake Charles, Louisiana, excepting the Isle of Capri
(or an affiliate or a successor of Isle of Capri, Inc.) and the L'Auberge
casinos currently operating in Lake Charles, the land-based casino known as
Grand Casino Coushatta in Kinder, Louisiana, the Delta Downs racetrack with slot
machines operated in Vinton, Louisiana, and the Evangeline Downs racetrack
operated in Lafayette, Louisiana; or


(b) If a Competitive Casino is allowed and lawfully commences operation in the
State of Texas;


(c) If a change in law or regulation is lawfully passed by the State or any
agency or political subdivision thereof and becomes effective which directly or
indirectly prohibits or materially limits Creative Casinos from lawfully
operating the Casino or the Casino; or


(d) If a change in law or regulation is passed by the State that permits Delta
Downs or any other racetrack within 100 miles of the Site to offer table games;
or


(e) If the State increases, or passes legislation to increase fees or taxes
impacting the riverboat casino gaming industry in the State or laws change that
directly or indirectly prohibit Creative Casinos from lawfully operating the
Casino or the Casino. In the event of this provision (e), the $120,000,000
minimum annualized revenue cited above shall not apply; or


(f) If the Pooling Agreement between the City and the Police Jury combining and
sharing the revenues received by the City and the Police Jury from the Mojito
Pointe, L'Auberge, Casino, the Isle of Capri, and Delta Downs and any of their
successor or assigns terminates for any reason other than by voluntary mutual
agreement of the parties.


Creative Casinos and the Local Governmental Entities agree that any negotiations
commenced as a result of occurrence of any of the matters set forth in this
Section 1.3 shall be conducted in good faith by the parties in accordance with
any and all laws related to such governmental approval of any future agreement
and during such negotiations or any subsequent arbitration under Article II, the
terms and conditions of this Agreement shall remain in effect and continue to be
followed by the parties.


Section 1.4 Option to Revert to Per Passenger Head Tax


The percentage based Boarding Fee is in lieu of the per passenger boarding fee
of $2.50 per passenger currently authorized by La. RS. 27:93(A)(1) and the per
passenger fee of $0.50 currently authorized by La. RS. 27:93(A)(6). Creative
Casinos shall have the option at any time upon thirty (30) days prior written
notice to modify the computation of the Boarding Fee from a percentage of Net
Gaming Proceeds of the Casino as




--------------------------------------------------------------------------------




set forth in Section 1.2 above, to a fee of $2.50 ("Boarding Fee") and $0.50
("Education Head Tax"). In the event that Creative Casinos elects to revert to
the per passenger head tax at any time, the Boarding Fee shall be calculated
using total head counts of the Casino and then Creative Casinos shall pay such
calculated amounts directly to the Educational Entities and Governmental
Entities in the same manner and same proportions as payment is made using the
Applicable Percentage.


Furthermore, upon thirty (30) days written notice, Creative Casinos may elect to
revert back to a percentage boarding fee (including the Education Head Tax) in
which event the provisions of Section 1.2 shall once again apply. However,
regardless of the method of calculation of payment, Creative Casinos shall not
elect to revert to the alternative method more frequently than every twelve (12)
month period. Furthermore, the parties to this Agreement acknowledge and agree
that regardless of whether or not the percentage boarding fee or the per
passenger head tax is applicable, the Guarantee Amount (initial or after any
Adjustment Date) shall still be applicable, except in those instances where
Creative Casinos has elected to revert to a per passenger head tax as provided
herein.


ARTICLE II
ARBITRATION


In the event any party to this Agreement properly gives notice to renegotiate
this Agreement under the terms and conditions set forth in Section 1.3 of this
Agreement ("Notice") and no new agreement is concluded after a period of one
hundred eight (180) days from such Notice, the terms and conditions of any new
agreement shall be determined by arbitration, to be conducted in the City of
Lake Charles, Louisiana, in accordance with La. R.S. 9:4201-4217, as amended, as
well as other applicable Louisiana law, and the Commercial Arbitration Rules of
the American Arbitration Association (the "Association") before a panel of three
(3) arbitrators appointed by the Fourteenth Judicial District Court (the
"Court") upon petition by any party. All arbitrators selected shall be certified
by the Association to act as arbitrators and may be selected from the lists of
certified arbitrators provided to the Court upon motion of any party or parties
to this Agreement.


After the arbitrators are selected, the parties' counsel shall confer jointly
with the arbitrators at the earliest convenient date to determine the discovery
that shall take place. Each party shall have the right to take no more than
three (3) depositions of potential witnesses, and each shall have the right to
serve no more than one (1) set of interrogatories, none of which shall include
more than twenty-five (25) interrogatories and one (1) set of request for
production of documents. Additional discovery shall be in the discretion of the
arbitrators. All discovery shall be completed within two (2) months after the
selection of the arbitrators, unless this period of time is extended by the
arbitrators for good cause.


The decision or award of any two of the arbitrators will be final and binding
upon the parties. The arbitrators will have the discretion to impose the cost of
the arbitration upon the losing party or divide it between the parties on any
terms which they deem equitable; each party, though, will bear its own legal
fees. Any decision or award rendered by the arbitrators may be entered as a
judgment or order in accordance with Louisiana law.


ARTICLE III
MISCELLANEOUS


Section 3.1 Benefit - Successors and Assigns


This Agreement and the rights and obligations contained herein shall be binding
upon, and inure to the benefit of, the respective successors and assigns of the
parties hereto.




--------------------------------------------------------------------------------






Section 3.2 Attorneys' Fees


In the event of a judicial proceeding brought by one party to this Agreement
against any other party to this Agreement for enforcement or for breach of any
provision of this Agreement, the prevailing party in such judicial proceeding
shall be entitled to reimbursement from the unsuccessful party of all costs and
expenses, including reasonable attorneys' fees incurred in connection with such
judicial proceeding.


Section 3.3 Approvals


Creative Casinos and the Local Governmental Entities each represent and warrant
to the other that the execution of this Agreement has been fully authorized by
all necessary action, corporate, or otherwise, in order that the terms hereof
constitute their respective legal, valid and binding obligations.


Section 3.4 Modification and Amendment


This Agreement shall not be amended or otherwise modified in any manner except
by an instrument in writing executed by all parties hereto.


Section 3.5 Understandings and Agreements


With respect to the matters contained herein, this Agreement contains the entire
agreement between the parties and supersedes, except as provided for herein, all
prior agreements.


Section 3.6 Notices


All notices, demands, and requests which may be given or which are required to
be given by any party to the others, shall be in writing and shall be deemed
effective when either: (a) personally delivered to the intended recipient; (b)
sent by certified or registered mail, return receipt requested, addressed to the
intended recipient at the address specified below; (c) delivered in person to
the address set forth below for the party to which the notice was given; (d)
deposited into the custody of a nationally recognized overnight delivery service
such as Federal Express, addressed to such party at the address specified below;
or (e) sent by facsimile, telegram or telex, provided that receipt for such
facsimile, telegram or telex is verified by the sender and followed by a notice
sent in accordance with one of the other provisions set forth above. Notices
shall be effective on the date of delivery or receipt or, if delivery is not
accepted, on the earlier of the date that delivery is refused or three (3) days
after the date the notice is mailed. For purposes of this Section, the addresses
of the parties for all notices are as follows (unless changes by similar notice
in writing are given by the particular person whose address is to be changed):


If to the District:             Lake Charles Harbor &Terminal District
150 Marine Street
Lake Charles, Louisiana 70601
ATTN: Port Director
Facsimile: 337-493-3523


Lake Charles Harbor & Terminal District
P.O. Box 3753
Lake Charles, LA 70602
ATTN: Port Director


If to the City:                City of Lake Charles




--------------------------------------------------------------------------------




326 Pujo Street
Lake Charles, Louisiana 70601
ATTN: Mayor
Facsimile: 337-491-1206


City of Lake Charles
P.O. Box 900
Lake Charles, Louisiana 70602
ATTN: Mayor


If to the Police Jury:            Calcasieu Parish Police Jury
1015 Pithon Street
Lake Charles, Louisiana 70601
ATTN: Parish Administrator
Facsimile: 337-437-3399


Calcasieu Parish Police Jury
P.O. Drawer 3287
Lake Charles, Louisiana 70602
ATTN: Parish Administrator




If to Creative Casinos:        Creative Casinos, L.L.C.
10801 West Charleston Blvd., Suite 420
Las Vegas, Nevada 89135
ATTN: Daniel R. Lee
Facsimile: (702) 333-7001


    
Section 3.7 Severability


If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, that shall not affect or impair, in any way, the validity,
legality, or enforceability of the remainder of this Agreement. However, in the
event that the components of the Boarding Fee, the Guarantee Amount or the
Applicable Percentage is determined to be invalid, illegal, or unenforceable for
any reason as a substitute for the per passenger head tax provided for by law,
and Creative Casinos obtains reimbursement for any amounts paid pursuant to this
Agreement, the Local Governmental Entities shall be entitled to retain and
Creative Casinos shall receive a credit for all payments which would have been
made by Creative Casinos as if the head tax had been levied by the applicable
ordinance from the Commencement Date.


Section 3.8 Construction


Whenever the context hereof so requires, reference to the singular shall include
the plural and the plural shall include the singular; words denoting gender
shall be construed to mean the masculine, feminine or neuter, as appropriate;
and specific enumeration shall not exclude the general, but shall be construed
as cumulative of the general recitation.


Section 3.9 Counterparts


To facilitate execution, this Agreement may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
and acknowledgement of, or on behalf of, each party,




--------------------------------------------------------------------------------




or that the signature and acknowledgement of all persons required to bind any
party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures and acknowledgements of each of the parties
hereto.


Section 3.10 Captions


The captions, headings, and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.




Section 3.11 Rule of Construction


Each of the parties acknowledges that it and its respective counsel, have
reviewed and have had input in the drafting of this Agreement, and each party
hereby agrees that normal rules of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits hereto.


Section 3.12 No Third Party Beneficiaries


No person or entity not a party to (or joining in the execution of) this
Agreement shall have any third party beneficiary claim or other right hereunder
or with respect thereto.


Section 3.13 Governing Law


This Agreement shall be governed by the laws of the State of Louisiana.


Section 3.14 Assignability


Creative Casinos may transfer its obligations under this Agreement to any
transferee of its interest under the Ground Lease Option or Ground Lease. Upon
the transfer of Creative Casinos's obligations hereunder, Creative Casinos shall
be automatically relieved of any liability arising under this Agreement from and
after the effective date of transfer. Creative Casinos may also assign the
Ground Lease Option or Ground Lease to secure repayment of loans made to
Creative Casinos and/or its parent company, Creative Casinos Entertainment, Inc.
In such event, the Local Government Entities shall execute a "collateral
assignment" in form and substance reasonably satisfactory.


THUS DONE AND SIGNED on this 28th day of November , 2011, at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.




WITNESSES:                    LAKE CHARLES HARBOR & TERMINAL
DISTRICT




__/s/ Sharon Edwards____________        By:     /s/ William J. Rase, III__
__________
Name:    Sharon Edwards__________            William J. Rase, III_, its
President______


/s/ Michelle Bolen____________            
Name:      Michelle Bolen________        








--------------------------------------------------------------------------------




BEFORE ME:      /s/ Michael K. Dees_________________
Notary Public    
Name: Michael K. Dees______________
ID/Bar No. 2630/04796 ___                                 My Commission Expires:
For Life______


















THUS DONE AND SIGNED on this 29th day of November , 2011, at Las Vegas, Nevada,
in the presence of the undersigned competent witnesses.




WITNESSES:                    CREATIVE CASINOS OF LOUISIANA, L.L.C.




/s/ Sunee Muangjinda_________        By:     /s/ Daniel R.
Lee____________________
Name: Sunee Muangjinda______             Daniel R. Lee, its Managing Partner___


/s/ Lewis Fanger_____________            
Name: Lewis Fanger__________




BEFORE ME:      /s/ Danielle Brogan__________________
Notary Public    
Name: Danielle Brogan_______________
ID/Bar No. 02-78385-1______________                                My Commission
Expires: Mar 22, 2014__




    




--------------------------------------------------------------------------------




THUS DONE AND SIGNED on this 7th day of December , 2011, at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.




WITNESSES:                    CITY OF LAKE CHARLES, LOUISIANA




/s/Julie Pippin_______________        By:     /s/ Randy
Roach_____________________
Name: Julie Pippin___________             Randy Roach __ , its /Mayor________


/s/ Rena Cahee______________            
Name: Rena Cahee__________            




BEFORE ME:      /s/ Deborah B. LaBorde_______________
Notary Public    
Name: Deborah B. LaBorde__________
ID/Bar No. 56531 __                                 My Commission Expires: At
Death_____










THUS DONE AND SIGNED on this 28th__ day of November___, 2011, at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.




WITNESSES:                    CALCASIEU PARISH POLICE JURY




/s/ Jessica D. Williamson______        By:     /s/ Guy
Brame______________________
Name: Jessica D. Williamson___             Guy Brame, President________________


/s/ Alicia R. Sittig____________            
Name: _ Alicia R. Sittig________




BEFORE ME:      /s/ Allen L. Smith, Jr._________________
Notary Public    
Name: Allen L. Smith, Jr._____________
ID/Bar No. 9476____________________
My Commission Expires: For Life______








--------------------------------------------------------------------------------




JOINDER


The undersigned hereby joins in the execution of this Creative Casinos Head Tax
Sharing Agreement for the purpose of evidencing consent to, and agreement to be
bound by, the provisions hereof.


THUS DONE AND SIGNED on this 4th__ day of January , 2012 at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.


WITNESSES:                    CALCASIEU PARISH SCHOOL BOARD




/s/ Peggy Carlile______________        By:     /s/ Wayne
Savoy____________________
Name: _ Peggy Carlile_________             Wayne Savoy , its Superintendent____


/s/ Donna Verret_____________            
Name: Donna Verret_________
            


BEFORE ME:      /s/ Brenda J. Dyer____________________
Notary Public    
Name: Brenda J. Dyer_______________
ID/Bar No. 051317_________________
My Commission Expires: For Life______










--------------------------------------------------------------------------------




JOINDER


The undersigned hereby joins in the execution of this Creative Casinos Head Tax
Sharing Agreement for the purpose of evidencing consent to, and agreement to be
bound by, the provisions hereof.


THUS DONE AND SIGNED on this 11th day of January , 2012, at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.




WITNESSES:                 McNEESE STATE UNIVERSITY


/s/ Pamela H. Tate         By:     /s/ Philip C. Williams________________
Name:      Pamela H. Tate __              Philip C. Williams, its
President________


/s/ Beryl A. Romero__________            
Name: Beryl A. Romero______


BEFORE ME:     ____ /s/ Melissa Northcutt______________
Notary Public    
Name: Melissa Northcutt______________
ID/Bar No. 61774___________________
My Commission Expires: Life _________






--------------------------------------------------------------------------------




JOINDER


The undersigned hereby joins in the execution of this Creative Casinos Head Tax
Sharing Agreement for the purpose of evidencing consent to, and agreement to be
bound by, the provisions hereof.


THUS DONE AND SIGNED on this 11th day of January, 2012 at Lake Charles,
Louisiana, in the presence of the undersigned competent witnesses.


WITNESSES:                 SOWELA TECHNICAL COMMUNITY
COLLEGE


/s/ Jeanine Newman__________        By: /s/ Dr. Andrea
Lewis-Miller______________
Name: Jeanine Newman______         Dr. Andrea Lewis-Miller, its Chancellor___




/s/ Zoe Pauyear______________
Name: Zoe Pauyear__________




BEFORE ME:     /s/Barbara Bordelon___________________
Notary Public    
Name:     Barbara Bordelon_______________
ID/Bar No. 057713_______________________                            My
Commission Expires: For Life___________










